    Case: 1:21-cv-00135 Document #: 36 Filed: 04/22/21 Page 1 of 1 PageID #:273


                                                                             FIL2E/2D
            Case MDL No. 2967 Document 58 Filed 04/22/21 Page 1 of 1

                                                                                    021
                                                                                  4/2
                                                                                          . BRUTO    N
                                                                                THOMA.SDG
                                                                                        IS T R IC T COURT
                                                                             CLERK, U.S
                           UNITED STATES JUDICIAL PANEL
                                        on
                            MULTIDISTRICT LITIGATION


IN RE: CLEARVIEW AI, INC., CONSUMER
PRIVACY LITIGATION
      Renderos, et al. v. Clearview AI, Inc., et al.,          )                    MDL No. 2967
            N.D. California, C.A. No. 4:21-02567               )


               ORDER VACATING CONDITIONAL TRANSFER ORDER


       A conditional transfer order was filed in this action (Renderos) on April 15, 2021. The
Panel has now been advised that, pursuant to a notice of dismissal without prejudice, Renderos
was dismissed without prejudice in the Northern District of California on April 15, 2021.

     IT IS THEREFORE ORDERED that the Panel's conditional transfer order designated as
“CTO-1” filed on April 15, 2021, is VACATED.


                                                    FOR THE PANEL:



                                                        John W. Nichols
                                                        Clerk of the Panel
